ORDER

PER CURIAM:
The Moberly Housing Authority appeals from a judgment in the Circuit Court of Randolph County imposing liability on it for injuries sustained by Kimberly Phipps when she fell down an elevator pit located in a building owned by the Housing Authority. The jury assessed damages at $20,000 and assigned 50% fault to the Housing Authority and 50% to Phipps. Accordingly, the trial court entered judgment against the Housing Authority for $10,000. Perceiving no jurisprudential value in a published opinion, we enter this summary order. The parties have been provided with a memorandum opinion explaining our decision.
The judgment is affirmed. Rule 84.16(b).